Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 10-12, 16-21, 23, and 25-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent Claims 1 and 16 describe the abstract idea of receiving data, identifying a user, generating alerts, and executing purchase orders. Specifically, claims 1 and 16 recite:
“receive a medical cannabis prescription issued for a patient by a healthcare practitioner; 
store user data associated with each user account of one or more user accounts of the prescription fulfillment system and product data associated with each medical cannabis product available via the prescription fulfillment system; and 
identify a user account registered with the prescription fulfillment system corresponding to the patient; 
generate an alert to one of the patient and the healthcare practitioner when no user account corresponding to the patient is identified, otherwise, automatically verify patient data received via the medical cannabis prescription with the user data stored in association with the user account in the storage component; 
receive a first purchase order directly from the patient to purchase a first medical cannabis product from a first licensed seller; 
complete the first purchaser order; 
subsequent to completing the first purchase order, receive a second purchase order directly from the patient to purchase a second medical cannabis product from a second licensed seller different from the first licensed seller; and 
in response to receiving the second purchase order, automatically validate the medical cannabis prescription, and complete the second purchase order when the medical cannabis prescription is validated.”
The steps of receiving, storing, identifying, generating, completing, and validating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to receive data, identify a user, generate alerts, and execute purchase orders. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1 and 16 recite:  
“an interface component to
a storage component to
a processor operable to: 
display at a user interface at least one portion of the product data of each medical cannabis product available for purchase;” 
The limitations relating to displaying, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, displaying is interpreted as outputting resulting data. Additionally, the processor, interface component, storage, and interface are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 41, 49-51, 78-83] such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Displaying data has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). As discussed above with respect to the lack of integration into a practical application, the processor, interface component, storage, and interface are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 2-6, 8, 10-12, 17-21, 23, and 25-27 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-6, 8, 10-12, 17-21, 23, and 25-27 as well.  	
	Accordingly, claims 1-6, 8, 10-12, 16-21, 23, and 25-27 are directed to an abstract idea without significantly more. Therefore claims 1-6, 8, 10-12, 16-21, 23, and 25-27 are rejected under 35 U.S.C. § 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, 16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cotter (U.S. Patent No. 10543152) in view of Mehdizadeh (U.S. Patent No. 7844363) and Harkins (U.S. Patent Application Publication No. 20170148086).
	Regarding claim 1, an electronic medical prescription fulfillment system comprising: 
an interface component to receive a medical prescription issued for a patient by a healthcare practitioner [Claim 1] (Cotter teaches a communication interface for receiving prescription information identifying a medication to be dispensed to a customer); 
a storage component to store user data associated with each user account of one or more user accounts of the prescription fulfillment system [Col 14 L 38-65] (Cotter teaches a memory for storing known information including customer profiles, which are interpreted as user accounts) and 
a processor [Col 11 L 3-13] operable to: 
identify a user account registered with the prescription fulfillment system corresponding to the patient [Col 15 L 38-51] (Cotter teaches identifying a customer profile); 
automatically verify patient data received via the medical cannabis prescription with the user data stored in association with the user account in the storage component [Claim 1] (Cotter teaches comparing the received prescription instructions with the acceptable instructions stored in the customer profile, which is interpreted as verifying the prescription with the user account); 
receive a first purchase order to purchase a first medical cannabis product from a first licensed seller [Claim 1] (Cotter teaches receiving a prescription order); 
complete the first purchaser order [Col 17 L 33- Col 18 L 52] (Cotter teaches filling or dispensing the ordered medication); 
subsequent to completing the first purchase order, receive a second purchase order to purchase a second medical cannabis product from a second licensed seller different from the first licensed seller [Col 6 L 29- Col 7 L 2] (Cotter teaches a second pharmacy system for receiving a second prescription order); and 
in response to receiving the second purchase order, automatically validate the medical cannabis prescription, and complete the second purchase order when the medical cannabis prescription is validated [Col 17 L 33- Col 18 L 52] (Cotter teaches verifying prescriptions, which is interpreted as validating, prior to filling or dispensing the ordered medication).
Cotter may not explicitly teach:
cannabis 
product data associated with each medical cannabis product available via the prescription fulfillment system; and 
display at a user interface at least one portion of the product data of each medical cannabis product available for purchase; 
directly from the patient (in the receive limitations) 
However, Mehdizadeh teaches:
cannabis [Col 1 L 32-40] (Mehdizadeh teaches s system for dispensing medications including medical marijuana)
product data associated with each medical cannabis product available via the prescription fulfillment system [Col 4 L 1-17] (Mehdizadeh teaches storing quantity information for available medications, which is interpreted as product data); and 
display at a user interface at least one portion of the product data of each medical cannabis product available for purchase [Col 4 L 1-17] (Mehdizadeh teaches displaying products for sale and corresponding quantities, which is interpreted as the product data); 
directly from the patient (in the receive limitations) [Col 3 L 8-56] (Mehdizadeh teaches receiving a product selection from a customer, which is interpreted as the patient)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Vending machine apparatus to dispense herbal medications and prescription medicines as taught by Mehdizadeh with the Method and apparatus for providing prescription verification taught by Cotter with the motivation of improving convenience of obtaining medication [Mehdizadeh, Abstract].
Cotter and Mehdizadeh may not explicitly teach:
generate an alert to one of the patient and the healthcare practitioner when no user account corresponding to the patient is identified, otherwise,
However, Harkins teaches:
generate an alert to one of the patient and the healthcare practitioner when no user account corresponding to the patient is identified, otherwise [P 18] (Harkins teaches prompting users to create accounts when no account exists),
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Digital order tracking as taught by Harkins with the system taught by Cotter and Mehdizadeh with the motivation of improving pharmacy communications [Harkins, P 3].
Regarding claim 3, Cotter, Mehdizadeh, and Harkin teach the system of claim 1, wherein the processor is operable to: 
trigger the patient to create the user account with the prescription fulfillment system when no user account corresponding to the patient is identified [P 18] (Harkins teaches prompting users to create accounts when no account exists).
Obviousness for combining the teachings of Cotter, Mehdizadeh, and Harkin teach is discussed above for claim 1 and is incorporated herein.	Regarding claim 4, Cotter, Mehdizadeh, and Harkin teach the system of claim 1, wherein the processor is operable to: 
trigger the healthcare practitioner to notify the patient to create the user account with the prescription fulfillment system when no user account corresponding to the patient is identified [P 17-18] (Harkins teaches prompting users to create accounts when no account exists, and that doctors may act of behalf of patients in doing so).
Obviousness for combining the teachings of Cotter, Mehdizadeh, and Harkin teach is discussed above for claim 1 and is incorporated herein.	Regarding claim 5, Cotter, Mehdizadeh, and Harkin teach the system of claim 3, wherein the processor is operable to: 
receive a new account request from the patient to create the user account [P 18] (Harkins teaches a user creating a new account); and 
in response to receiving the new account request, display at the user interface one or more account creation user interfaces for receiving at least some of the user data [P 18] (Harkins teaches prompting the user to input account information at a client device).
Obviousness for combining the teachings of Cotter, Mehdizadeh, and Harkin teach is discussed above for claim 1 and is incorporated herein.	Regarding claim 6, Cotter, Mehdizadeh, and Harkin teach the system of claim 5, wherein the processor is operable to: 
receive a portion of the user data from at least one of the healthcare practitioner and the medical cannabis prescription [Claim 1] (Cotter teaches receiving a prescription order for user, which is interpreted as user data).
Regarding claim 8, Cotter, Mehdizadeh, and Harkin teach the system of any one of claims 1 to 7, wherein the processor is operable to: 
compare the patient data with the stored user data to identify one or more discrepancies [Claim 1] (Cotter teaches comparing the received prescription instructions with the acceptable instructions stored in the customer profile it identify differences and potential issues); and 
automatically notify the healthcare practitioner of the one or more discrepancies when identified [Claims 8-9] (Cotter teaches providing a message regarding identified issues).
Regarding claim 16, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 18, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 19, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
Regarding claim 20, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.  
Regarding claim 21, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.  
Regarding claim 23, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.  

Claims 2, 10-12, 17, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cotter (U.S. Patent No. 10543152) in view of Mehdizadeh (U.S. Patent No. 7844363) and Harkins (U.S. Patent Application Publication No. 20170148086) as applied to claim 1 above, and further in view of Mohapatra (U.S. Patent Application Publication No. 20060149416).
Regarding claim 2, Cotter, Mehdizadeh, and Harkin may not explicitly teach the system of claim 1, wherein the processor is operable to: in response to receiving the second purchase order, determine whether the medical cannabis prescription is expired to validate the medical cannabis prescription.
However, Mohapatra teaches the system of claim 1, wherein the processor is operable to: in response to receiving the second purchase order, determine whether the medical cannabis prescription is expired to validate the medical cannabis prescription [P 122, 215] (Mohapatra teaches identifying medication order expiration dates).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and software of enhanced pharmacy services and related methods as taught by Mohapatra with the system taught by Cotter, Mehdizadeh, and Harkin with the motivation of improving pharmaceutical service efficiency and preventing inadvertent expiry or orders [Mohapatra P 122].	Regarding claim 10, Cotter, Mehdizadeh, and Harkin may not explicitly teach the system of claim 1, wherein the processor is operable to: 
automatically order the selection of medical cannabis products for the patient based on at least one of the user data, prescription data received from the medical cannabis prescription, and product data associated with each medical cannabis product.
However, Mohapatra teaches the system of claim 1, wherein the processor is operable to: 
automatically order the selection of medical cannabis products for the patient based on at least one of the user data, prescription data received from the medical cannabis prescription, and product data associated with each medical cannabis product [P 156] (Mohapatra teaches automatically ordering medication based on patient records).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and software of enhanced pharmacy services and related methods as taught by Mohapatra with the system taught by Cotter, Mehdizadeh, and Harkin with the motivation of improved pharmaceutical service efficiency [Mohapatra P 122].
Regarding claim 11, Cotter, Mehdizadeh, Harkin, and Mohapatra teach the system of claim 10, wherein the processor is operable to automatically order the selection of medical cannabis products for the patient based on a medical condition identified in the medical cannabis prescription [P 129, 156] (Mohapatra teaches automatically ordering medication based on patient conditions).
Obviousness for combining the teachings of Cotter, Mehdizadeh, Harkin, and Mohapatra teach is discussed above for claim 10 and is incorporated herein.	Regarding claim 12, Cotter, Mehdizadeh, Harkin, and Mohapatra the system of claim 10, wherein the processor is operable to: 
determine a historical medical cannabis usage from the user data stored in a storage component accessible via a network [P 156] (Mohapatra teaches accessing an electronic medication administration record, which is interpreted as determining a historical medication usage, the medication interpreted as corresponding to the cannabis taught above); and 
automatically order the selection of medical cannabis products for the patient based on the historical medical cannabis usage [P 156] (Mohapatra teaches automatically ordering medication based on the record).
Obviousness for combining the teachings of Cotter, Mehdizadeh, Harkin, and Mohapatra teach is discussed above for claim 10 and is incorporated herein.
Regarding claim 17, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 25, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10.  
Regarding claim 26, the claim is analogous to claim 11, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 11.  
Regarding claim 27, the claim is analogous to claim 12, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 12.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson (U.S. Patent Application Publication No. 20190378598) teaches systems and methods for validating prescriptions including those relating to cannabis.
Bleser (U.S. Patent No. 7769601) teaches systems and methods for an online pharmacy allowing patients to order or fill prescriptions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.F.D./Examiner, Art Unit 3626   


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626